   Case 1:20-cv-00069-MN Document 4 Filed 02/03/20 Page 1 of 1 PageID #: 20


                            UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE

 ERIC SABATINI, Individually and On Behalf        )
 of All Others Similarly Situated,                )
                                                  )
                        Plaintiff,                ) Case No. 1:20-cv-00069-MN
                                                  )
        v.                                        )
                                                  )
 RIBBON COMMUNICATIONS INC., KIM S.               )
 FENNEBRESQUE, BRUNS H. GRAYSON,                  )
 BEATRIZ V. INFANTE, RICHARD J.                   )
 LYNCH, KENT J. MATHY, SCOTT E.                   )
 SCHUBERT, and RICK W. SMITH,                     )
                                                  )
                        Defendants.               )

                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff hereby

voluntarily dismisses the above-captioned action (the “Action”) without prejudice. Defendants

have filed neither an answer nor a motion for summary judgment in the Action, and no class has

been certified in the Action.

 Dated: February 3, 2020                           RIGRODSKY & LONG, P.A.

                                             By: /s/ Gina M. Serra
                                                 Seth D. Rigrodsky (#3147)
                                                 Brian D. Long (#4347)
                                                 Gina M. Serra (#5387)
 OF COUNSEL:                                     300 Delaware Avenue, Suite 1220
                                                 Wilmington, DE 19801
 RM LAW, P.C.                                    Telephone: (302) 295-5310
 Richard A. Maniskas                             Facsimile: (302) 654-7530
 1055 Westlakes Drive, Suite 300                 Email: sdr@rl-legal.com
 Berwyn, PA 19312                                Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                       Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                            Attorneys for Plaintiff
